DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	In the reply filed 12/2/20, Applicants did not amend, cancel or add claims.
Claims 1-27 are under consideration. 

	Claim Rejections - 35 USC § 103-NEW
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

 claims 1-4, 7, 9, 11-14, 17, 19, 22-24 and 26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghannad (Design and Synthesis of Collagen-binding Anti-Microbial Proteins-Thesis: University of Ottawa; 2011, cited on IDS))  in view of Sakon et al. (US 2010/0129341, cited on IDS) and Shen et al. (“Expression of a novel dual-functional protein-The antimicrobial peptide LL-37 fused with human acidic fibroblast growth factor in Escherichia coli”; Protein Expression and Purification 81’ 119-125; available online 6/22/2011) is maintained. 
With respect to claims 1 and 23-24, Ghannad teaches the anti-microbial peptide (AMP), LL-37. LL-37 is a cathelicidin-derived AMP found in humans (p. 6) and comprises the amino acid sequence LLGDFFRKSKEKIGKEFKRIVQRIKDFLRNLVPRTES (p. 6), which is identical to instantly claimed SEQ ID NO: 3. Ghannad teaches that the AMP (LL-37) will need to be integrated in the biomaterial scaffolds, thus a collagen-binding domain (CBD) sequence was selected for attached to the AMP (p. 12), meeting the limitation of one or more extracellular binding domains. In particular, Ghannad teaches the characterization and testing of expressed and purified peptide comprising LL-37 (AMP) and a CBD (6XHis-CBD-Spacer-LL37)(Fig. 10-11 and p. 88). 	With respect to the limitation "A scaffold comprising one or more extracellular matrix polymers" and claims 3-4, 13-14, Ghannad teaches that the thesis focuses on the development and biosynthesis of hybrid AMP sequence with the potential ability to form chemical or physical associations with a collagen scaffold material, such as those used in current artificial cornea constructs (p. 9, 3rd para.). Ghannad teaches the inclusion of LL-37 in biomaterial based corneal substitutes made primarily of collagen 
Ghannad does not teach an example of a scaffold comprising one or more ECM polymers and one or more chimeric peptides or wherein the ECM binding domain is linked to the SEQ ID NO: 3 at the C-terminus. However, the teachings of Sakon et al. and Shen et al. cure this deficiency. 
Sakon et al. teach fusion peptides with collagen binding proteins wherein the N-terminal of the collagen binding protein is linked directly or through a linker segment to the C-terminal of the polypeptide [0062,0073 and claims 66,71].
Shen et al. teach the conjugate LL-37-haFGF with improved antimicrobial activity (Abstract). With respect to the limitation “linked to the C-terminal end of SEQ ID NO: 3”, Shen et al. teach the LL-37-haFGF fusion was constructed with a (Gly4Ser)3 linker between the LL-37 and haFGF (p. 120, bottom of 1st col. and Fig. 2). Shen et al. teach that LL-37-haFGF exhibits broad spectrum of antimicrobial activity against Gram-negative and Gram-positive bacteria which usually causes wound infection at micromolar concentrations (Table 2, Fig. 5). Shen et al. teach that the MIC values of the fusion was improved compared to LL-37 alone and it is especially active against MRSA on which little effect was found with most other traditional antibiotics (p. 122, bottom of 1st col. continued to 2nd col.).
It would have been obvious to a person of ordinary skill at the time of the instant invention to derive a scaffold comprising a chimeric peptide comprising the antimicrobial 
With respect to the limitation “extracellular matrix binding domain is linked to the C-terminal end of SEQ ID NO: 3", it would have been obvious to try the collagen binding domain linked to the AMP at the C-terminus because Shen et al. teach that a fusion comprising a domain at the C-terminus had improved antimicrobial activity and Sakon et al. teach fusion proteins wherein the N-terminal of the collagen binding protein is linked directly or through a linker segment to the C-terminal of the polypeptide.  There is a reasonable expectation of success given that both Ghannad and Shen et al. teach the fusion proteins comprising LL-37, whether linked at the N or C-terminus have antimicrobial activity. 
With respect to claims 11 and 22, Ghannad also teaches that LL-37 provides a wide protection against bacteria, fungi and viral pathogens and has been shown to stimulate angiogenesis, which is the growth of new blood vessels from pre-existing vessels and also promote healing in skin wounds (p. 6, 1st para.). Ghannad teaches that st para.). Importantly, Ghannad teaches the hybrid AMP was designed for facile attachment onto a collagen based corneal graft, via a collagen binding domain (p. 14, 1st para.). 
It would have been obvious to a person of ordinary skill in the art to contact a skin wound, including dermal wounds with scaffold of Ghannad, Sakon and Hyvonnen because Ghannad teaches that LL-37 is an anti-microbial peptides and provides wide protection against bacteria, fungi and viral pathogens. It is routine in the art to administer an anti-microbial to a dermal wound to prevent and/or treat an infection.  Moreover, a person would have been motivated to administer the scaffold of Ghannad to a wound because the reference teaches that the collagen rich extracellular matrices are involved in cell adhesion and migration during wound healing. There is a reasonable expectation of success given that LL-37 is a well-known AMP that is routinely used in the art.
With respect to claims 2 and 12, Ghannad teaches that the AMP (LL-37) will need to be integrated in the biomaterial scaffolds, thus a collagen-binding domain (CBD) sequence was selected for attached to the AMP (p. 12). 
With respect to claims 7 and 17, Ghannad teaches the characterization and testing of expressed and purified peptide comprising LL-37 (AMP) and a CBD (6XHis-CBD-Spacer-LL37)(Fig. 10-11 and p. 88). CBD is a collagen binding domain. 
With respect to claims 9, 19 and 26, Ghannad teaches 6XHis-CBD-Spacer-LL37)(Fig. 10-11 and p. 88). Ghannad teaches the spacer is a peptide sequence (p. 12, 
Response to Arguments
Applicant's arguments filed 12/2/20 have been fully considered but they are not persuasive. Applicants argue that one of ordinary skill in the art could not predict a reasonable expectation of success in view of the prior art. Applicants argue that Ghannad teaches away from the claimed invention because it states that the C-terminus of LL-37 should be free to retain its activity. Applicants argue that a person of ordinary skill in the art reading Ghannad in combination with the secondary references would not be motivated to ignore Ghannad’s teaching that the C-terminus of LL-37 must remain free in order to retain its activity. Applicants argue that it is clear from Ghannad that having a free C-terminus is a required feature. Applicants argue that the secondary reference of Sakon teaches fusion proteins of PTH and are very different than an AMP. With respect to the Shen reference, Applicants argue a person of ordinary skill in the art adding the teachings of Sen to those of Ghannad and Sakon would be uncertain as to the success of the currently claimed invention. Applicants argue that one of ordinary skill in the art would have no reasonable expectation that adding a linker and CBD sequence to LL-37 would result in a similar success disclosed in Shen. Applicants argue that the art is very unpredictable and one of ordinary skill in the art could not have predicted success with regard to the currently claimed invention. 
This argument is not persuasive in view of the Shen et al. reference presented above. Although Ghannad does state that the C-terminus should be free to retain activity, the state of the art as a whole does not suggest this. As disclosed in Shen et al. MPEP 2145 states: Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. In the instant case, the state of the art is that fusions of LL-37 at the C-terminus are still biologically active. With respect to the reference of Sakon, the Applicants are correct that the reference is to another protein, however the reference was used to disclose that N or C-terminal fusion proteins are common in the art. Importantly, the Examiner disagrees that the art is very unpredictable. It is common to tag proteins at the N and/or C-terminus. Moreover, as indicated by Shen and Ghannad, both N and C-terminal fusions are active. Therefore, the state of the art is that LL-37 can be fused to another protein at the N or C-terminus and have antimicrobial activity. 
For the reasons presented above, the rejection is maintained. 

The rejection of claims 1-4, 6, 7, 9, 11-14, 17, 19, 22-24 and 26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghannad (Design and Synthesis of Collagen-binding Anti-Microbial Proteins-Thesis: University of Ottawa; 2011, cited on IDS)), Sakon et al. (US 2010/0129341, cited on IDS) and Shen et al. (“Expression of a novel dual-functional protein-The antimicrobial peptide LL-37 fused with human acidic fibroblast growth factor in Escherichia coli”; Protein Expression and Purification 81’ 119-125; available online 6/22/2011) in view of Chen et al. (“Synergistic effect of is maintained. 
 The teachings of Ghannad, Sakon et al. and Shen et al. are presented above in detail. 
The references above do not teach the scaffold further comprises one or more antimicrobial peptides selected from the group consisting of cathelicidins, defensins, chrysophsin, cecropins, cationic alpha-helical small molecule peptides and combinations thereof. However, the teachings of Chen et al. cure this deficiency.
Chen et al. teach that a number of human antibacterial agents have been reported to work in concert to enhance their antibacterial activities (p. 125, 1st col, 1st para.). Chen et al. teach that it has been reported that human defensins (hBD) synergize with LL-37 to kill S. aureus and E. coli and a synergistic and additive effect between LL-37 and hBD1, 2 and 3 against methicillin resistant S. aureus (p. 125, 1st col, 1st para.). Chen et al. teach that hBD’s LL-37 and lysozyme exhibit antimicrobial activities synergistically or additively against invading microorganisms (p. 131, last para.).
It would have been obvious to a person of ordinary skill in the art to include an additional antimicrobial peptide, such as a defensin into the scaffold of Ghannad. A skilled artisan would be motivated to incorporate the defensin into the scaffold comprising LL-37 because Chen et al. teach that defensins in combination with LL-37 resulted in a synergistic antimicrobial effect. There is a reasonable expectation of success given that Chen et al. teach that LL-37 in combination with human defensins results in a synergistic effect on E. coli. 
Response to Arguments
Applicant's arguments filed 12/2/20 have been fully considered but they are not persuasive. Applicants argue that Chen et al. does not cure the deficiencies of Ghannad. 
This argument is not persuasive for the reasons presented above. 

The rejection of claims 1-5, 7, 9, 11-16, 17, 19, 22-24 and 26  under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghannad (Design and Synthesis of Collagen-binding Anti-Microbial Proteins-Thesis, cited on IDS), Sakon et al. (US 2010/0129341, cited on IDS), and Shen et al. (“Expression of a novel dual-functional protein-The antimicrobial peptide LL-37 fused with human acidic fibroblast growth factor in Escherichia coli”; Protein Expression and Purification 81’ 119-125; available online 6/22/2011) in view of Sell et al. (“The use of natural polymers in tissue engineering: A focus on electrospun extracellular matrix analogues” Polymers 2010, 2: 522-553, cited on IDS) is maintained. 
The teachings of Ghannad, Sakon et al. and Shen et al. are presented above in detail. 
The references above do not teach the extracellular matrix (collagen) polymers are combined with one or more artificial polymers. However, the teachings of Sell et al. cure this deficiency.

It would have been obvious to one of ordinary skill in the art at the time of the invention to derive a scaffold, wherein one or more of the extracellular matrix polymers is combined with one more synthetic polymers as taught by Sell et al. because Sell et al. teach that blending collagen with synthetic fibers fine-tunes the desired properties of the scaffold. There is a reasonable expectation of success given that Sell et al. teach that blending collagen with a synthetic polymer impart biocompatibility and bioactivity with mechanical integrity. 

Response to Arguments
Applicant's arguments filed 12/2/20 have been fully considered but they are not persuasive. Applicants argue that Sell et al. does not cure the deficiencies of Ghannad. 
This argument is not persuasive for the reasons presented above.

 claims 1-4, 7-9, 11-14, 17-19 and 22-26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghannad (Design and Synthesis of Collagen-binding Anti-Microbial Proteins-Thesis, cited on IDS), in view of Sakon et al. (US 2010/0129341, cited on IDS), and Shen et al. (“Expression of a novel dual-functional protein-The antimicrobial peptide LL-37 fused with human acidic fibroblast growth factor in Escherichia coli”; Protein Expression and Purification 81’ 119-125; available online 6/22/2011) in view of Sun et al. (Growth Factors, 2008 Oct:25(5): 309-18, cited on IDS) is maintained. 
The teachings of Ghannad, Sakon et al. and Shen et al.  are presented above in detail. 
Ghannad does not teach the extracellular binding domain is TKKTLRT (SEQ ID NO: 5). However, the teachings of Sun et al. cure this deficiency.
	Sun et al. teach a lack of efficient growth factor delivery systems limit its clinical application. The prior art teaches the growth factor, PDGF with a collagen-binding domain (TKKTLR) could bind to collagen membranes efficiently. Sun et al. used a rabbit ulcer model and disclosed that the growth factor fused with TKKTLRT resulted in a higher concentration and stronger bioactivity of the growth factor on collagen membranes (Abstract).
It would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to derive a chimeric peptide comprising an antimicrobial peptide of SEQ ID NO: 3 as taught by Ghannad with one or more extracellular matrix binding domain, wherein the extracellular binding domains is SEQ ID NO: 5, meeting the limitations of claims 8 and 25, because the teachings of Ghannad and Sun et al. are 
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed 12/2/20 have been fully considered but they are not persuasive. Applicants argue that Sun et al. does not cure the deficiencies of Ghannad. 
This argument is not persuasive for the reasons presented above.

The rejection of claims 1-4, 7, 9-14, 17, 19-20, 22-24 and 26-27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghannad (Design and Synthesis of Collagen-binding Anti-Microbial Proteins-Thesis, cited on IDS), Sakon et al. (US 2010/0129341, cited on IDS) and Shen et al. (“Expression of a novel dual-functional Sigma (Cloning and Expression, 2004, cited on IDS) is maintained. 
As indicated above, Ghannad teaches the characterization and testing of expressed and purified peptide comprising LL-37 (AMP) and a CBD (6XHis-CBD-Spacer-LL37)(Fig. 10-11 and p. 88). 6XHis-CBD-Spacer-LL37 has a peptide spacer domain between the AMP and CBD. However, the references do not teach the intervening peptide comprises a five aspartic acid residues, two lysine residues and a tyrosine residue. However, the teachings of Sigma cures this deficiency.
Sigma teaches that the FLAG sequence comprises DYKDDDDK (five aspartic acid residues, two lysine residues and one tyrosine residue). Sigma teaches the FLAG sequence is easily accessible for cleavage by enterokinase and for detection with antibodies. Importantly, Sigma teaches that due to its small size, FLAG is not likely to obscure other epitopes, domains, alter function, secretion or transport of the fusion protein.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the FLAG tag as the intervening sequence between the antimicrobial peptide and the collagen binding domain of Ghannad because Sigma teaches that the FLAG sequence is easily accessible for cleavage and for detection. There is a reasonable expectation of success given that Sigma teaches that due to its small size, it is unlikely to obscure other epitopes, domains, alter function, secretion or transport of the fusion protein. 

Response to Arguments
Applicant's arguments filed 12/2/20 have been fully considered but they are not persuasive. Applicants argue that Sigma does not cure the deficiencies of Ghannad. 
This argument is not persuasive for the reasons presented above.

The rejection of claim 1-4, 7, 9, 11-14, 17, 19, 21-24 and 26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghannad (Design and Synthesis of Collagen-binding Anti-Microbial Proteins-Thesis, created 4/25/11, cited on IDS), Sakon et al. (US 2010/0129341,cited on IDS) and Shen et al. (“Expression of a novel dual-functional protein-The antimicrobial peptide LL-37 fused with human acidic fibroblast growth factor in Escherichia coli”; Protein Expression and Purification 81’ 119-125; available online 6/22/2011) in view of Li et al. (Angiogenesis in Wound Healing, A Supplement to Contemporary Surgery, Nov. 2003, cited on IDS) is maintained. 
Ghannad, Sakon et al. and Shen et al. do not explicitly teach a method of treating chronic wounds with the scaffold. However, the teachings of Li et al. cure this deficiency. 
With respect to claim 21, Li et al. teach that angiogenesis is a physiological process required for would healing (p. 5, Abstract). Defects in angiogenesis impair granulation and delay healing and these are evident in chronic wounds (p. 5, Abstract). Li et al. teach that defects in angiogenesis are present in virtually all chronic wounds (p. 8, 2nd col.). Li et al. teach that normal angiogenesis is vital for normal wound healing. Li et al. teach that surgeons and other wound care specialist can use their knowledge of 
With respect to the limitation “A method of treating chronic wounds comprising contacting said would with a scaffold comprising one or more extracellular matrix polymers", it would have been obvious to try the scaffold of Ghannad for treating chronic wounds. MPEP 2143 states: Exemplary rationales that may support a conclusion of obviousness include  “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: 
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; 
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; 
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
At the time of the invention, there was a recognized need for effective treatment of chronic wounds, as taught by Li et al. At the time of the invention, there is a finite number of identified, predictable solution to the problem, such as interventions to promote angiogenesis in chronic wounds as disclosed in Li et al. One of ordinary skill in the art would have been motivated to try the scaffold of Ghannad comprising LL-37 for treatment of chronic wounds because Ghannad teaches that LL-37 provides a wide protection against bacteria, fungi, and viral pathogens and has been shown to stimulate . 
Response to Arguments
Applicant's arguments filed 12/2/20 have been fully considered but they are not persuasive. Applicants argue that Li et al. does not cure the deficiencies of Ghannad. 
This argument is not persuasive for the reasons presented above.

Double Patenting-Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 1-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,449,271 is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other. U.S. Patent No. 10,449, 927 claims a method for treating wounds with a scaffold that comprises one or more extracellular matrix polymers and one more chimeric peptides, wherein the chimeric peptide comprises SEQ ID NO: 4 with one or more ECM binding domains, wherein the ECM binding domain is linked to the C-terminus of SEQ ID NO: 4. SEQ ID NO: 4 of U.S. Patent No. 10,449, 927 comprises instantly claimed SEQ ID NO: 3. U.S. Patent No. 10,449, 927 also claims the peptide are added to previously produced ECM polymers, the ECM polymers are naturally occurring, or artificial, wherein the scaffold further comprises additional antimicrobial peptides, wherein the ECM binding domain is SEQ ID NO: 5 or 6, wherein the chimeric peptide comprising an intervening peptide sequence, wherein the peptide domain comprising five aspartic acid residues, two lysine residues and a tyrosine residue, wherein the wounds are chronic or dermal  (claims 2-20), anticipating the limitations of claims 1-27.

Response to Arguments
Applicant's arguments filed 12/2/20 have been fully considered but they are not persuasive. Applicants request the rejection be held in abeyance until a final form of the claims is agreed upon. 
This rejection is maintained because no allowable subject matter has been indicated. 
Conclusion
No claims are allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T.L.M/Patent Examiner, Art Unit 1654  


/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654